DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see amendment page 7, with respect to the 101 rejection of claims 19 and 20 have been fully considered and are persuasive.  The 101 rejection of claims 19 and 20 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-4, 6-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hao US 2021/0006715 in view of Jang US 2017/0270967.

Re claims 1, 10 and 19, Hao discloses an electronic device (terminal device for shooting video 100) and a method for shooting video: comprising: a memory (66); a processor (68); and a program that is stored on the memory and runs on the processor (figure 37; paragraphs 224-254); wherein the program when executed by the processor (68), implements the steps of: shooting a first video (steps 120, 130 – after a shooting instruction is received video is shot on a target scene until a pause instruction is received) (figure 1; paragraphs 73-83) wherein the video is shot based on a first duration (video pause instruction ending a video clip may be generated by detecting that a shooting time reaches a predetermined time threshold)(paragraph 84); receiving a first instruction, wherein the first instruction is used for shooting for extra time; shooting a second video based on the first instruction, in response to that the first duration ends (step 150 – video shooting instruction is received after shooting pause instruction to capture a second video segment after the first segment ends) (figure 1; paragraphs 73-83); and generating a target video file based on the first video and the second video (step 160 – a target video is generated according to existing video segments based on a video generation instruction)(figure 1; paragraphs 73-83).  However, although the Hao reference discloses all of the above limitations it fails to specifically disclose that the first 
However, Jang discloses that it is well known in the art for an image capturing device to include a controller (180) that allows a user to dynamically set or adjust a video capture time for a video clip during a video capture operation via a time selection window or gesture input button (610, 710, 810) (figures 2, 6-8; paragraphs 161-172, 206-216).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of allowing a user to dynamically adjust the video capture time while capturing a video as disclosed by the Jang reference in the imaging device disclosed by the Hao reference.  Doing so would provide a means for allowing a user to adjust the video capture time of a video clip in real time according to the specific video recording situation desired.

Re claims 2 and 11, Hao further discloses that the first instruction is received in response to that an extra time button is clicked (video shooting instruction is generated by a user triggering or selecting video shooting control 2 on a shooting interface of a terminal) (figures 13-15; paragraphs 84, 173-174).  In addition, Jang discloses that it is well known in the art for an image capturing device to include a controller (180) that allows a user to dynamically set or adjust a video capture time for a video clip during a video capture operation via a time selection window or gesture input button (610, 710, 810) (figures 2, 6-8; paragraphs 161-172, 206-216).  

Re claims 3, 12 and 20, Hao further discloses that the second video comprises a plurality of successive sub-second videos (if a video generation instruction is not obtained steps 140 and 150 are successively repeated to capture a plurality of video clips until a video generation instruction is obtained) (figure 1; paragraphs 73-83).



Re claims 6 and 15, Hao further discloses generating a sub-second video, in response to that a second instruction is received, wherein the second instruction is used for pausing shooting (step 150) (figure 1; paragraphs 73-83); or deleting a latest sub-second video and adjusting a total shooting duration, in response to that a fourth instruction is received, wherein the fourth instruction is used for deleting a video (deletion operation performed on obtained video segment) (paragraphs 118, 156).

Re claims 7 and 16, Hao further discloses terminating shooting the second video, in response to: that a quantity of the second videos reaches a preset quantity threshold value; or that an instruction for terminating shooting is received (when a video shooting instruction is obtained and a video generation instruction is obtained at step 140, second video shooting is terminated and a target video is generated) (figure 1; paragraphs 73-83).

Re claims 8 and 17, Hao further discloses that generating the target video file comprises: determining a merged video file by merging the first video with the second video (step 160 –a target video is generated according to existing video segments based on a video generation instruction)(figure 1; paragraphs 73-83), and generating the target video file by editing the merged video file (merged target video may be edited after it is generated) (paragraphs 108-109).

Re claims 9 and 18, Hao further discloses in response to determining that a total duration of the first video and the second video exceeds a preset duration threshold value, performing any one of the following operations: clipping the first video and the second video respectively based on the preset duration threshold value; and cutting the target video file based on the preset duration threshold value (when the time length of each video segment or the sum of video segments reaches a predetermined time threshold, a video shooting pause instruction and video generation instruction is automatically generated) (paragraphs 84, 92).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hao US 2021/0006715 in view of Jang US 2017/0270967 and further in view of Shah et al. US 2019/0073811.

Re claims 5 and 14, the combination of the Hao and Jang references discloses all of the limitations of claims 3 and 12 above.  In addition, the Hao reference discloses generating first and second video clips and joining the first and second video clips (step 150 – video shooting 
However, Shah discloses that it is well known in the art for an image capturing device to generate thumbnails corresponding to captured videos to easily display video clips for selection by a user (paragraph 26).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the teaching of generating thumbnails corresponding to captured videos disclosed by the Shah reference in the imaging device disclosed by the Hao and Jang references.  Doing so would provide a means for easily displaying video clips for selection by a user by generating thumbnail images for display.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).